         Case 1:20-cv-07055-AJN Document 20 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         


Trustees Of The New York City District Council
Of Carpenters Pension Fund, Welfare Fund,
Annuity Fund, and Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, et al.,                 20-cv-7055 (AJN)

                       Petitioners,                                     ORDER

               –v–

NASDI, LLC,

                       Respondent.


ALISON J. NATHAN, District Judge:

       The parties shall file a status report on the status of the pending bankruptcy proceedings

by August 11, 2021.



       SO ORDERED.

Dated: July 29, 2021                      __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge
